Name: Commission Regulation (EEC) No 1200/93 of 17 May 1993 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules
 Type: Regulation
 Subject Matter: plant product;  marketing;  agricultural structures and production;  trade policy;  technology and technical regulations
 Date Published: nan

 No L 122/28 Official Journal of the European Communities 18 . 5. 93 COMMISSION REGULATION (EEC) No 1200/93 of 17 May 1993 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972, on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 15 (1 ) thereof, Whereas Commission Regulation (EEC) No 1805/78 (3), as last amended by Regulation (EEC) No 2097/92 (4), specifies the conditions in which producers' organizations may decide not to offer for sale certain products which conform to the quality standards but which do not comply with the marketing rules which the said organizations have adopted in order to limit the volume of supplies ; whereas that Regulation specifies in particular the minimum requirements which the products withdrawn must meet ; Whereas peaches and nectarines are transported to grading and packing stations and stored after classification , and grading in crates of up to 250 kg net before the final packaging ; whereas to comply with normal practice of handling withdrawals in such crates should be allowed ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1805/78 the text of the second indent is replaced by the following : '  in the case of tomatoes, table grapes, apricots, peaches and nectarines, the quality, grading and packaging requirements laid down by the quality standards in respect of the classes in operation ; peaches and nectarines, however, may be presented unlayered in the packaging or in crates of up to 250 kg net.' Article 2 1 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 205, 29. 7. 1978, p. 64. (4) OJ No L 210, 25. 7. 1992, p. 14.